Citation Nr: 9903464	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-41 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

The Board of Veterans' Appeals (Board) entered a decision on 
December 6, 1996, denying the veteran's application to reopen 
a claim of service connection for a heart disability.  The 
veteran appealed to the United States Court of Veterans 
Appeals (Court) and a joint motion to remand was filed by the 
parties to the appeal in August 1997.  The Court granted the 
joint motion, vacated the Board's December 1996 decision, and 
remanded the case to the Board.  The Board, in compliance 
with the joint motion, remanded the case to the RO in 
December 1997 for additional development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

Pursuant to the Board's December 1997 remand order, the RO 
obtained the veteran's complete Social Security file.  The RO 
also received a medical report from a private physician dated 
in January 1998 regarding the veteran's heart disability.  
Following receipt of this additional evidence, in November 
1998, the RO again considered the veteran's application to 
reopen his claim of service connection for a heart disability 
on the basis of new and material.  The RO denied the 
application stating that this additional evidence, when 
viewed in the context of all the evidence both new and old, 
would not change the prior adverse outcome.  

In a decision dated in September 1998, the Court of Appeals 
for the Federal Circuit (Federal Circuit) decided the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In that case, 
the Federal Circuit expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  It held that there is no 
requirement that in order to reopen such a claim the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Id.  
Instead, the Federal Circuit, citing to the language of 
38 C.F.R. § 3.156(a), declared that the evidence need only be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Indeed, the Federal Circuit 
reviewed the history of 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed and concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In light of Hodge, which clearly changes the standard of 
review for applications to reopen previously denied claims on 
the basis of new and material evidence, this case should be 
remanded to the RO for their initial consideration. 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should review the veteran's 
application to reopen his claim for 
service connection for a heart disability 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, including the 
Federal Circuit's recent decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  

2.  If the benefit requested by the 
veteran continues to be denied, then he 
and his representative must be furnished 
a supplemental statement of the case 
which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination.  38 C.F.R. § 19.29.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 4 -


